ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-053, concluding that LOUANN K. WONSKI of SEWAREN, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.4(a) (failure to comply with the chent’s reasonable requests for information), RPC 1.16(d) (failure to return client's files upon termination of the representation), and RPC 8.1(b) (faffing to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of her fitness to practice law and to practice under supervision for a period of one year;
And good cause appearing;
It is ORDERED that LOUANN K. WONSKI is hereby reprimanded; and it is further
ORDERED that within ninety days of the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof, as attested to by mental health professional approved by the Office of Attorney Ethics, of her fitness to practice law; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*509ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.